[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13065         ELEVENTH CIRCUIT
                                        Non-Argument Calendar         FEB 9, 2012
                                      ________________________        JOHN LEY
                                                                        CLERK
                                D.C. Docket No. 3:10-cv-00011-CDL



DARRYL HAYNES,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Counter
llllllllllllllllllllllllllllllllllllllll                          Defendant - Appellant,

                                               versus

JPMORGAN CHASE BANK, N.A.,

llllllllllllllllllllllllllllllllllllllll                            Defendant - Counter
llllllllllllllllllllllllllllllllllllllll                            Claimant - Appellee,

WASHINGTON MUTUAL BANK, et al.,

lllllllllllllllllllllllllllllllllllllllll                                   Defendants.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                            (February 9, 2012)
Before WILSON, PRYOR, and KRAVITCH, Circuit Judges.

PER CURIAM:

       Darryl Haynes appeals pro se the district court’s grant of summary judgment

in favor of JPMorgan Chase Bank, N.A. (“Chase”) on Haynes’s action for

declaratory and injunctive relief to stay foreclosure of his property. He argues that

(1) the district court lacked jurisdiction to hear the case; (2) the district court

abused its discretion by refusing to grant his motion to amend his complaint; (3)

the district court abused its discretion by refusing to grant his motion to compel

discovery; and (4) the district court erred in granting Chase’s motion for summary

judgment.1 We affirm the district court.

                                              I.

       Haynes first contests whether the district court had jurisdiction over his

complaint, which Chase removed from Georgia state court. We review de novo

whether a district court had subject matter jurisdiction following removal.

Castleberry v. Goldome Credit Corp., 408 F.3d 773, 780–81 (11th Cir. 2005). A

civil action brought in state court can be removed to a federal district court that


       1
           Haynes also alleges that Chase committed “fraud upon the court, fraud upon the
Plaintiff, fraud upon the American People, fraud in the factum, fraud in the inducement, common
law fraud, RICO’s wire and mail fraud on Federal and State levels, bank fraud, mortgage
servicing fraud and violate[d] the Real Estate Settlement and Procedures Act (RESPA),
Georgia’s Residential Mortgage Act and the Truth in Lending Act (TILA), just to name a few.”

                                               2
could have heard the case initially. 28 U.S.C. § 1441(a). A federal district court

has diversity jurisdiction when the amount in controversy exceeds $75,000

(exclusive of interest and costs) and is between citizens of different states. 28

U.S.C. § 1332(a)(1). When a plaintiff does not plead a specific amount of

damages, a defendant wishing to remove the complaint from state court must show

by a preponderance of the evidence that the amount in controversy exceeds

$75,000. Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001). If

the amount in controversy is not apparent on the face of the complaint, we may

consider the notice of removal. Id.

      Haynes does not dispute that diversity of citizenship exists, but argues that

the amount in controversy is less than the jurisdictional amount because he owes

no money to Chase. In his complaint, Haynes did not specify a dollar figure for

the amount in controversy. Chase’s notice of removal stated that Haynes owes at

least $417,000 on his loan, and Chase filed a copy of the security deed in support

of this statement. Accordingly, the district court had jurisdiction.

                                         II.

      Haynes next argues that the district court improperly denied his motion to

amend. We review a district court’s denial of a motion to file an amended

complaint for an abuse of discretion. Hall v. United Ins. Co. of Am., 367 F.3d

                                          3
1255, 1262 (11th Cir. 2004). Haynes wished to amend his pleading after Chase

had filed its responsive pleading, and thus Haynes needed the court’s permission

or Chase’s consent to amend. See Fed. R. Civ. P. 15(a). If the facts and

circumstances relied upon by a plaintiff in his amended complaint may be a proper

subject of relief, leave to amend should be given. Hall, 367 F.3d at 1262.

However, denial of leave to amend is justified if amendment would be futile—that

is, the amended complain would still be subject to dismissal. Id. at 1263; Corsello

v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005) (per curiam). Pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys

and should be liberally construed. See Alba v. Montford, 517 F.3d 1249, 1252

(11th Cir. 2008).

      Haynes’s proposed amended complaint made allegations of fraud and

asserted that Chase lacked legal standing to foreclose. In order to plead fraud

sufficiently, a claimant must state with particularity the circumstances constituting

the fraud. Fed. R. Civ. P. 9(b); U.S. ex. rel. Sanchez v. Lymphatx, Inc., 596 F.3d

1300, 1302 (11th Cir. 2010). “The particularity rule serves an important purpose

in fraud actions by alerting defendants to the precise misconduct with which they

are charged and protecting defendants against spurious charges of immoral and

fraudulent behavior.” Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1511 (11th

                                          4
Cir. 1988). In order to satisfy the particularity rule, a complaint of fraud must set

forth:

         (1) precisely what statements were made in what documents or oral
         representations or what omissions were made, and (2) the time and
         place of each such statement and the person responsible for making
         (or, in the case of omissions, not making) same, and (3) the content of
         such statements and the manner in which they misled the plaintiff,
         and (4) what the defendants obtained as a consequence of the fraud.

Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1371 (11th Cir.

1997) (per curiam) (internal quotation omitted).

         Haynes’s proposed amended complaint did not satisfy these requirements,

nor did it state any other legal claims supported by factual allegations. As such,

amendment of his original complaint would have been futile and thus the denial of

Haynes’s motion was not an abuse of discretion.

                                           III.

         Haynes additionally argues that the district court erred by denying his

motion to compel discovery from Chase. We review a district court’s denial of a

motion to compel discovery for an abuse of discretion; we will not second-guess

its decision unless it reflects a clear error of judgment. Holloman v. Mail-Well

Corp., 443 F.3d 832, 837 (11th Cir. 2006). Furthermore, “we will not overturn

discovery rulings unless it is shown that the District Court’s ruling resulted in



                                            5
substantial harm to the appellant’s case.” Iraola & CIA, S.A. v. Kimberly-Clark

Corp., 325 F.3d 1274, 1286 (11th Cir. 2003) (quotation marks omitted).

      Haynes served interrogatories, requests for admissions, and document

requests on Chase, to which Chase objected on the grounds that the requests

exceeded the permissible number and related to information not within the scope

of discovery. Haynes then moved for an order to compel, without first consulting

in good faith with Chase about its objection. Federal Rule of Civil Procedure

37(a)(1) requires that prior to moving to compel disclosure or discovery, a party

must certify that he has “in good faith conferred or attempted to confer with the

person or party failing to make disclosure or discovery in an effort to obtain it

without court action.” Therefore, Haynes’s motion to compel was premature.

Additionally, during the December 29, 2010 hearing, it was established that all the

documents that Haynes required were either already in his possession or would be

made available to him to inspect. Therefore, we do not find the district court’s

denial of Haynes’s motion to compel to be an abuse of discretion.

                                         IV.

      Finally, Haynes argues that the district court erred in granting summary

judgment in favor of Chase. We review de novo a district court order granting

summary judgment, viewing all of the facts in the light most favorable to the non-

                                          6
moving party. Burger King Corp. v. E-Z Eating, 41 Corp., 572 F.3d 1306,

1312–13 (11th Cir. 2009). “The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Once

the movant has satisfied his burden of showing that there is no genuine issue of

fact, the burden shifts to the non-moving party to show that issues of material fact

exist. Burger King, 572 F.3d at 1313. The party opposing a motion for summary

judgment cannot rest upon mere allegations or denials in his pleadings, but must

set forth specific facts showing a genuine triable issue. Ellis v. England, 432 F.3d

1321, 1325–26 (11th Cir. 2005) (per curiam).

      Chase produced evidence that it is the lawful holder of Haynes’s secured

note and therefore has the right to foreclose because Haynes is in default. Haynes

set forth no facts or legally cognizable arguments that would demonstrate that

Chase’s right to foreclose is disputable. We find that Haynes’s “mere conclusory

allegations and assertions will not suffice” to create a material issue of fact to

defeat Chase’s well supported summary judgment motion. Earley v. Champion

Int’l Corp., 907 F.2d 1077, 1081 (11th Cir. 1990).

      AFFIRMED.




                                           7